Case: 12-13934   Date Filed: 06/28/2013   Page: 1 of 4




                                                         [DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT

                      ________________________

                            No. 12-13934
                        Non-Argument Calendar
                      ________________________

                D.C. Docket No. 3:92-cr-03057-LC-EMT-1


UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus


CASWELL A. CRAWFORD,

                                                         Defendant-Appellant.

                     __________________________

               Appeal from the United States District Court
                   for the Northern District of Florida
                     _________________________

                             (June 28, 2013)

Before HULL, WILSON and ANDERSON, Circuit Judges.

PER CURIAM:
                Case: 12-13934       Date Filed: 06/28/2013      Page: 2 of 4


       Caswell A. Crawford, a federal prisoner convicted of a crack cocaine

offense, appeals the district court’s denial of his 18 U.S.C. § 3582(c)(2) motion for

a sentence reduction. Crawford’s § 3582(c)(2) motion was based on Amendments

706 and 750 to the Sentencing Guidelines, which revised the crack cocaine

quantity tables in U.S.S.G. § 2D1.1(c). See U.S.S.G. app. C, amends. 706, 750.

The district court denied the § 3582(c)(2) motion because, due to Crawford’s status

as a career offender, Amendment 750 had no effect on his applicable guidelines

range. After review, we affirm. 1

       Pursuant to § 3582(c)(2), the district court may reduce a defendant’s prison

term if the defendant was “sentenced to a term of imprisonment based on a

sentencing range that has subsequently been lowered by the Sentencing

Commission pursuant to 28 U.S.C. [§] 994(o).” 18 U.S.C. § 3582(c)(2); see also

U.S.S.G. § 1B1.10(a)(1). However, “[w]here a retroactively applicable guideline

amendment reduces a defendant’s base offense level, but does not alter the

sentencing range upon which his or her sentence was based, § 3582(c)(2) does not

authorize a reduction in sentence.” United States v. Moore, 541 F.3d 1323, 1330

(11th Cir. 2008); see also U.S.S.G. § 1B1.10(a)(2)(B) (providing that a

§ 3582(c)(2) reduction is not authorized if the amendment “does not have the effect

of lowering the defendant’s applicable guideline range”).

       1
        We review de novo the district court’s legal conclusions regarding the scope of its
authority under § 3582(c)(2). United States v. Moore, 541 F.3d 1323, 1326 (11th Cir. 2008).
                                                  2
              Case: 12-13934     Date Filed: 06/28/2013   Page: 3 of 4


      A sentence reduction is not authorized if the amendment does not lower the

defendant’s applicable guidelines range “because of the operation of another

guideline or statutory provision.” U.S.S.G. § 1B1.10 cmt. n.1(A). As such, when

a crack cocaine defendant is sentenced as a career offender under U.S.S.G.

§ 4B1.1, rather than under § 2D1.1(c)’s drug quantity table, the defendant is not

eligible for a § 3582(c)(2) reduction based on amendments to the crack cocaine

offense levels in § 2D1.1(c) because the amendments did not lower the sentencing

range upon which the defendant’s sentence was based. See Moore, 541 F.3d at

1327-28.

      Here, the district court did not err in denying Crawford’s § 3582(c)(2)

motion because Crawford’s sentencing range of 360 months to life remains the

same even after Amendments 706 and 750.

      At his sentencing, Crawford was held accountable for 5 kilograms of crack

cocaine. Using the drug quantity table, Crawford’s base offense level was 40

under U.S.S.G. § 2D1.1(c)(2) (1991). However, Crawford was designated a career

offender. Under the career offender provision, U.S.S.G. § 4B1.1, Crawford’s base

offense level was 37 and his criminal history category was VI. See U.S.S.G.

§ 4B1.1(A) (1991). Following § 4B1.1’s instructions, the district court applied the

greater offense level—level 40 under U.S.S.G. § 2D1.1(c)(2)—with the criminal

history category of VI, resulting in a guidelines range of 360 months to life


                                             3
                Case: 12-13934        Date Filed: 06/28/2013       Page: 4 of 4


imprisonment. See U.S.S.G. § 4B1.1 (1991). The district court ultimately

imposed a 420-month sentence.

       Had Amendments 706 and 750 been in effect at Crawford’s original

sentencing, his base offense level (for 5 kilograms of cocaine base) would have

been 36, instead of 40. See U.S.S.G. § 2D1.1(c)(2) (2012).2 However, because

Crawford is a career offender, pursuant to § 4B1.1, the district court would have

applied the greater offense level, which would have been the career offender

offense level of 37. See U.S.S.G. § 4B1.1(b)(1). An offense level of 37 and a

criminal history category of VI yields a guidelines range of 360 months to life, the

same range that actually applied at Crawford’s original sentencing. See U.S.S.G.

Sentencing Table, ch. 5, pt. A. Thus, Amendments 705 and 750 did not lower

Crawford’s sentencing range, and, under our precedent in Moore, the district court

lacked authority under § 3582(c)(2) to reduce Crawford’s sentence.

       AFFIRMED.




       2
        The record does not support Crawford’s claim that his total offense level would be 35
because of an acceptance-of-responsibility reduction. At his original sentencing, the district
court denied Crawford’s request for an acceptance-of-responsibility reduction. To the extent
Crawford argues he now is entitled to such a reduction, that argument is outside the scope of a
§ 3582(c)(2) proceeding. See U.S.S.G. § 1B1.10(b)(1) (instructing district court to substitute
only the amended guidelines provision and “leave all other guideline application decisions
unaffected”); United States v. Bravo, 203 F.3d 778, 782 (11th Cir. 2000) (stating that a
§ 3582(c)(2) does not grant the court jurisdiction to consider extraneous resentencing issues).
                                                    4